Exhibit 10.8(e)

EXPRESSJET HOLDINGS, INC.
2007 LONG TERM INCENTIVE PROGRAM

            The Human Resources Committee of the Board of Directors of
ExpressJet Holdings, Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2007 Long Term Incentive Program (the
“Program”).



1.         PURPOSE OF THE PROGRAM



            1.1       The purpose of the Program is to assist the Company and
its Subsidiaries in attracting and retaining selected individuals to serve as
employees, consultants and/or advisors of the Company and its Subsidiaries who
are expected to contribute to the Company’s success, and to achieve long-term
objectives that will inure to the benefit of all stockholders of the Company
through the additional incentives inherent in the Awards hereunder.   The
Program and Awards hereunder are adopted under, and shall be subject to the
terms of, the 2007 Stock Incentive Plan (the “Plan”), including the limitations
on the maximum value of Awards contained therein.  All capitalized terms that
are not otherwise defined herein shall have the meaning established in the Plan.

2.         DEFINITIONS

            2.1       “Aggregate Payout Percentage” shall mean the level
attained with respect to the Company’s Total Stockholder Return and Market Value
per Share as determined by reference to Section 6.1.

            2.2       “Aggregate Payout Value” shall mean the total dollar
amount to be distributed to Participants as determined by the Aggregate Payout
Percentage attained at the end of the Performance Period multiplied by EBITDA.

            2.3       “Award” means a Participant’s opportunity to earn an
Individual Payout Amount for the Performance Period upon satisfaction of the
terms and conditions of the Program.  Awards hereunder shall constitute
Performance Awards under the Plan and are denominated in Performance Units.

            2.4       “Cause” shall mean the occurrence of any one or more of
the following: (a) Participant’s willful and continued failure to attempt in
good faith to perform the duties of his position (other than as a result of
incapacity due to physical or mental illness or injury; (b) Participant’s
material gross negligence or willful malfeasance in the performance of
Participant’s duties; (c) with respect to the Company, Participant’s commission
of an act constituting fraud, embezzlement, or any other act constituting a
felony; or (d)  Participant’s commission of any act constituting a felony (other
than a speeding violation or by virtue of vicarious liability) which has or is
likely to have a material adverse economic or reputational impact on the
Company.

            2.5       “Disability” shall mean that a Participant is (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continued period of not less than 12
months, or (ii) receiving income replacement benefits for a period of not less
than three months under a Company accident and health plan on account of
disability.  The Committee shall determine whether the circumstances presented
by the Participant constitute a Disability. 

--------------------------------------------------------------------------------

            2.6       “EBITDA” means the aggregate earnings of the Company and
its Subsidiaries during the Performance Period, determined prior to the charges,
costs, and expenses associated with interest, income taxes, depreciation, and
amortization.  EBITDA shall be determined based on the regularly prepared and
publicly available statements of operations of the Company prepared in
accordance with GAAP (and if necessary to determine certain items, based on Form
41 data filed by such company with the Department of Transportation); provided,
however, that EBITDA shall be adjusted to exclude (i) write-offs of assets
(including aircraft and associated parts), (ii) one-time gains or losses from
the disposal of assets, (iii) any other item of gain, loss, or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence,
and (iv) the Aggregate Payout Value earned during the Performance Period, in
each case under clauses (i), (ii) and (iii) as determined by the Committee in
accordance with GAAP.  

            2.7       “GAAP” means United States generally accepted accounting
principles, consistently applied.

            2.8       “Good Reason” shall mean the occurrence of any one or more
of the following: (a) a material reduction in the Participant’s base salary; (b)
a material reduction in benefits without substitution of benefits that are
substantially comparable in the aggregate or that is not applicable to employees
generally; (c) any change in the Participant’s duties or responsibilities that
results in the Participant not having duties and responsibilities substantially
equivalent to or greater than those the Participant had immediately prior to
such change; or (d) the permanent relocation of a Participant’s principal place
of employment with the Company to a location that is more than 40 miles from
such Participant’s prior principal place of employment.  However, any change in
the Participant’s duties and responsibilities that is required by applicable law
or governmental regulation shall not constitute Good Reason.   

            2.9       “Individual Payout Amount” shall mean the amount a
Participant will receive in cash at the end of the Performance Period equal to
the product of (1) EBITDA; (2) the Aggregate Payout Percentage achieved; and (3)
the Participant’s Payout Percentage.

            2.10     “Industry Group” means, with respect to the Performance
Period, the companies determined in accordance with the provisions of Section 5
for the Performance Period.

            2.11     “Market Value per Share” means the average closing sales
price of shares of a company for the 20 trading days immediately preceding the
relevant measurement date in the principal securities market in which such
shares are then traded.

            2.12     “Overall Ranking” shall mean the level achieved, if any, of
Number 1 Ranking, Number 2 Ranking, Number 3 Ranking or Number 4 Ranking with
respect to the Performance Matrix in Section 6.1.

            2.13     “Number 1 Ranking” shall mean the Company achieved a Total
Stockholder Return higher than all other companies in the Industry Group for the
Performance Period.

            2.14     “Number 2 Ranking” shall mean that the Company achieved a
Total Stockholder Return higher than all but one company in the Industry Group
for the Performance Period. 

            2.15     “Number 3 Ranking” shall mean that the Company achieved a
Total Stockholder Return higher than all but two companies in the Industry Group
for the Performance Period.

--------------------------------------------------------------------------------


            2.16     “Number 4 Ranking” shall mean that the Company achieved a
Total Stockholder Return higher than all but three companies in the Industry
Group for the Performance Period.

            2.17     “Participant” shall mean an Employee who is selected by the
Committee to receive an Award under the Program.

            2.18     “Payout Percentage” shall mean that percentage of
Performance Units held by a Participant determined with respect to the total
number of Performance Units outstanding under the Program at the end of the
Performance Period.

            2.19     “Performance Matrix” shall mean the table in Section 6.1
providing the range of percentages used to determine the Aggregate Payout
Percentage attained for the Performance Period by reference to the Overall
Ranking and the Company’s Market Value per Share.

            2.20     “Performance Period” shall mean the thirty-six month period
commencing January 1, 2008 and concluding December 31, 2010.

            2.21     “Performance Unit” shall mean those units of measurement
used to determine the value of Awards granted under the Program and used with
respect to the Aggregate Payout Value to determine a Participant’s payout at the
end of the Performance Period.



            2.22     “Total Stockholder Return” shall mean the percentage change
in the value of a company’s Market Value per Share for the Performance Period
determined by taking the sum of (1) the change in share price and (2) the
reinvestment on a quarterly basis of any dividends paid on such shares.   



3.         PERFORMANCE UNITS SUBJECT TO THE PROGRAM



            3.1       Number of Performance Units.

                        (a)        A total of 5,333,169 Performance Units shall
be authorized for issuance under the Program.

                        (b)        If any Performance Units subject to an Award
are forfeited, expire or otherwise terminate without payment, such Performance
Units shall, to the extent of such forfeiture, expiration or termination, again
be available for issuance under the Program.



4.         ELIGIBILITY AND ADMINISTRATION



            4.1       Eligibility.  Any Employee shall be eligible to be
selected as a Participant.



            4.2       Award Notices.  The Company shall provide an Award Notice
to each Participant with respect to the Performance Period within 30 days after
such Employee becomes such a Participant; provided, however, Participants
designated on or prior to the effective date of the Performance Period shall be
provided Award Notices on or before March 31, 2008.  Each Award Notice shall
specify (a) the Performance Period, (b) the potential Aggregate Payout
Percentages applicable to such Award, (c) the Participant’s total number of
Performance Units and (4) the percentage of Performance Units represented by
such Award at the date of the grant. 

--------------------------------------------------------------------------------


            4.3       Administration.

                        (a)        The Program shall be administered by the
Committee.  The Committee shall have full power and authority, subject to the
provisions of the Program and subject to such orders or resolutions not
inconsistent with the provisions of the Program as may from time to time be
adopted by the Board, to: (i) select the Employees to whom Awards may from time
to time be granted hereunder; (ii) determine the number of Performance Units to
be covered by each Award granted hereunder; (iii) interpret and administer the
Program and any instrument or agreement entered into under or in connection with
the Program, including any Award Agreement; (iv) correct any defect, supply any
omission or reconcile any inconsistency in the Program or any Award in the
manner and to the extent that the Committee shall deem desirable to carry it
into effect; (v) establish such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Program; (vi)
make determinations as to EBITDA, the Company’s Market Value per Share, the
Company’s Total Stockholder Return, and the Total Stockholder Return for each
company in the Industry Group; (vii) make determinations as to which, if any,
Aggregate Payout Percentage for the Performance Period was satisfied; (viii) to
certify in writing, prior to the payment of any amount under the Program, the
Aggregate Payout Percentage, the Company’s Total Stockholder Return, the
Company’s Overall Ranking and EBITDA; (ix) to determine whether to cancel and
replace Awards; and (x) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the
Program. 

                        (b)        Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Subsidiary.  A majority of the members of the Committee may
determine its actions, including fixing the time and place of its meetings.



5.         INDUSTRY GROUP



            5.1       Initial Designation.  The Industry Group shall consist of
AirTran Holdings, Inc., Alaska Air Group, Inc., Frontier Airlines Holdings,
Inc., JetBlue Airways Corp., Mesa Air Group, Inc., Pinnacle Airlines Corp.,
Republic Airways Holdings Corp., SkyWest, Inc., Southwest Airlines Co. and US
Airways Group, Inc.; provided, however, that (a) within 90 days after the
beginning of the Performance Period, the Committee may in its discretion add any
United States certificated scheduled air carrier to, or remove any such company
from, the Industry Group for the Performance Period and (b) the Industry Group
for the Performance Period shall be subject to adjustment as provided in
Section 5.2.

--------------------------------------------------------------------------------


            5.2       Adjustments to the Industry Group During a Performance
Period.  Except as provided in clause (a) of the proviso to Section 5.1, no
company shall be added to, or removed from, the Industry Group during the
Performance Period; provided, however, that a company shall be removed from the
Industry Group for the Performance Period if (a) during such period, (i) such
company ceases to maintain publicly available statements of operations prepared
in accordance with GAAP, (ii) such company is not the surviving entity in any
merger, consolidation, or other reorganization (or survives only as a subsidiary
of an entity other than a previously wholly owned subsidiary of such company),
(iii) such company sells, leases, or exchanges all or substantially all of its
assets to any other person or entity (other than a previously wholly owned
subsidiary of such company), or (iv) such company is dissolved and liquidated,
or (b) more than 20% of such company’s revenues (determined on a consolidated
basis based on the regularly prepared and publicly available statements of
operations of such company prepared in accordance with GAAP) for any fiscal year
of such company that ends during such Performance Period are attributable to the
operation of businesses other than such company’s airline business and such
company does not provide publicly available statements of operations with
respect to its airline business that are separate from the statements of
operations provided with respect to its other businesses.



6.         AWARD PAYMENTS



            6.1       Determinations and Certification by the Committee.  As
soon as administratively feasible after the end of the Performance Period, the
Committee shall determine (a) the Total Stockholder Return for each company in
the Industry Group, (b) the Total Stockholder Return for the Company, (c)
whether the Company achieved a Number 1 Ranking, a Number 2 Ranking, a Number 3
Ranking or a Number 4 Ranking for the Performance Period, and (d) the Company’s
Market Value per Share.  The Committee will then apply such determinations of
Overall Ranking and the Company’s Market Value per Share to the Performance
Matrix and determine the Aggregate Payout Percentage for the Performance
Period.  Finally, the Committee will determine the Aggregate Payout Value by
taking the product of (1) the Aggregate Payout Percentage and (2) EBITDA.  All
determinations under this Section 6.1 shall be certified by the Committee in
writing and delivered to the Secretary of the Company.  For purposes of the
preceding sentence, approved minutes of the Committee meeting in which the
certification is made shall be treated as a written certification.



PERFORMANCE MATRIX


Company’s
Market Value
per Share

Rank of Total Stockholder
Return Compared to Industry Group

  

1

2

3

4

$14

22.50%

15.00%

11.25%

7.50%

$13

21.75%

14.50%

10.88%

7.25%

$12

21.00%

14.00%

10.50%

7.00%

$11

20.25%

13.50%

10.13%

6.75%

$10

19.50%

13.00%

9.75%

6.50%

$9

18.75%

12.50%

9.38%

6.25%

$8

18.00%

12.00%

9.00%

6.00%

$7

17.25%

11.50%

8.63%

5.75%

$6

16.50%

11.00%

8.25%

5.50%

$5

15.75%

10.50%

7.88%

5.25%

$4

15.00%

10.00%

7.50%

5.00%

$2.66

14.25%

9.50%

7.13%

4.75%

--------------------------------------------------------------------------------

            6.2       Eligibility for Payment and Calculation of Awards.  Upon
the Committee’s written certification in accordance with Section 6.1 that an
Aggregate Payout Percentage has been attained based on the Performance Matrix
and any other material terms relating to the payment of an Award have been
satisfied, each Participant who has received an Award with respect to the
Performance Period and who has remained continuously employed by the Company
from the date he or she received such Award until the last day of the
Performance Period shall be entitled to receive his or her Individual Payout
Amount.  Except as provided in Section 6.3, Section 6.4 and Section 6.5, if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to the last day of the Performance Period, then such Participant shall not
be entitled to receive any payment under the Program with respect to his or her
Award, unless otherwise determined by the Committee.  Payment of the amount to
which a Participant becomes entitled pursuant to this Section 6.2 shall be made
by the Company within five business days after the Committee’s written
certification of the satisfaction of an Aggregate Payout Percentage.



            6.3       Death or Disability.  Except as provided in Section 6.4,
if during the Performance Period a Participant dies or suffers a Disability,
then such Participant or his or her estate will continue to hold such
Performance Units and shall receive the appropriate Individual Payout Amount at
the conclusion of the Performance Period in accordance with Section 6.1.



            6.4       Change in Control.  In the event of a Change in Control of
the Company during the Performance Period, the Performance Period shall end on
the date such Change in Control is consummated and all payouts will be
distributed to Participants in accordance with Section 6.6.  In the event of a
Change in Control during the Performance Period, the EBITDA used for purposes of
calculating the Aggregate Payout Value for the Performance Period shall equal
the sum of (i) the EBITDA for any fiscal year in the Performance Period that has
been completed, and (ii) the budgeted EBITDA for the Company for the fiscal year
in which the Change in Control is consummated.  In the event of a Change in
Control, both Market Value per Share and Total Stockholder Return for the
Company and each company included in the Industry Group will be determined using
the date such Change in Control is consummated as the final day of the
Performance Period.     



            6.5       Termination of Employment.  Upon termination without Cause
or termination by the Participant for Good Reason, the Participant will vest in
the award on a pro-rata basis from the beginning of the Performance Period
through the termination date based on performance through the end of the
Performance Period. 



            6.6       Payment of Awards.  All payments to be made under the
Program to a Participant with respect to an Award shall be paid in a single lump
sum payment (unless otherwise specified in an Award Notice), which payment shall
be in cash.  Payments made pursuant to any Award, if any, shall be made as soon
as reasonably practicable after the conclusion of the Performance Period, but in
no event shall such payment be made later than seventy-five days following the
completion of the Performance Period. 

--------------------------------------------------------------------------------


7.         MISCELLANEOUS



            7.1.      Amendment and Termination of the Program.  The Committee
may, from time to time, alter, amend, suspend or terminate the Program as it
shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law, including the rules and regulations of the principal
securities market on which the Shares are traded; provided that the Committee
may not amend the Program in any manner that would result in noncompliance with
Rule 16b-3 of the Exchange Act.  In addition, no amendments to, or termination
of, the Program shall in any way impair the rights of a Participant under any
Award previously granted without such Participant’s consent.



            7.2       Construction.  As used in the Program, the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” 



            7.3       Effective Date of Program; Termination of Program.  The
Program shall be effective on the date of the approval of the Program by the
Committee.  Awards may be granted under the Program at any time and from time to
time prior to end of the Performance Period, on which date the Program will
expire and all Awards outstanding under the Program will be determined pursuant
to Section 6 of the Program.   



            7.4       Captions.  The captions in the Program are for convenience
of reference only, and are not intended to narrow, limit or affect the substance
or interpretation of the provisions contained herein.

--------------------------------------------------------------------------------